6-K 1 rubicon6k.htm FORM 6-K FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under The Securities Exchange Act of 1934 May 19, 2009 Commission File Number: 0001057791 RUBICON MINERALS CORPORATION (Translation of Registrants Name into English) 1540 - 800 West Pender Street, Vancouver, British Columbia, V6C 2V6, Canada (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-F o Form 40-F x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RUBICON MINERALS CORPORATION Date: May 19, 2009 By: "Robert Lewis" Name: Robert Lewis Title: CFO
